IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


J.L.,                                        : No. 190 MAL 2019
                                             :
                     Respondent              :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
               v.                            :
                                             :
                                             :
A.L. AND K.L.,                               :
                                             :
                     Petitioners             :


                                       ORDER



PER CURIAM

        AND NOW, this 18th day of April, 2019, the Petition for Allowance of Appeal is

DENIED. Petitioners’ Emergency Application to Reinstate Supersedeas is DENIED.